DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges applicants claim of foreign priority.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1, 3, 52, and 54-58 in the reply filed on 10/27/2021 is acknowledged. Additionally, applicant’s species election of ventricular cardiomyocytes is acknowledged. Claims 4, 5, 20, 49, 53, and 59-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2021. Claims 2, 4-54, 56, and 59-62 have been canceled by applicants. Claims 55, 57, and 58 have been amended. Claim 63 is newly added and reads on the elected invention.
Claims 1, 3, 55, 57-58, and 63 are currently under consideration on the merits.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on the following pages:
Page 31, line 35;
Page 39, lines 25-26.


The disclosure is objected to because of the following informalities:
Page 1, line 34 recites “stemcell-derived”, this is grammatically incorrect. It should read “stem cell-derived”. 
Page 3, lines 14-15 recites “ the isolated population is essentially free or pacemaker cells”, this is grammatically incorrect. It should read “of pacemaker cells”
Page 13, paragraph 0043 recites “refers to ted a population”. Ted appears to be a typographical error and should be removed. 
Page 47, paragraph 00154 recites “Day20”, it should recite “Day 20”.
Page 48, paragraph 00169 recites that 1.25-5x105 cells/mL were filtered through a 70mm filter. It is common in the art to refer to cell concentrations in terms of a number multiplied by a power of 10 (i.e. 1.25-5x10^5 or 1.25-5x105 cells/mL). Applicants check paragraph 00169 for accuracy. 
Applicants are encouraged to review the specification for any additional typographical or grammatical errors. Appropriate correction is required.

Claim Interpretation
Claims 1, 3, 55, 57-58, and 63 are directed to compositions of ventricular cardiomyocytes. The specification defines “ventricular cardiomyocytes” as a population of cells enriched for ventricular cells, or enriched for cells which have ventriculocyte properties. As such, the term “ventricular cardiomyocyte” is interpreted as any population of cells enriched for ventricular cells or cells with 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 55, 57, 58, and 63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
Claims 1, 3, 55, 57-58, and 63 are directed to a composition of ventricular cardiomyocytes. 
With respect to step 1 of the 101 inquiry, wherein the claimed invention must be one of the four statutory patent-eligible subject matter categories, the claimed invention is directed to a composition of ventricular cardiomyocytes.
With respect to prong one of step 2a, claims 1, 3, 55, 57-58, and 63 are directed to a composition(s) of ventricular cardiomyocytes, which are natural products or products of nature. 
With respect to prong two of step 2A concerning additional elements recited in the claims,
-Claims 1, 3, 55, 57-58, and 63 recite that the composition of cardiomyocytes is enriched for ventricular cardiomyocytes. The act of enriching for a cell population does not alter the structure or function of the cell itself and therefore does not impart any meaningful limitations on the composition of ventricular cardiomyocytes.
-Claim 1 recites the population of ventricular cardiomyocytes is essentially free of pacemaker cells, devoid of pacemaker cells, or an isolated population of cells. However, the removal of pacemaker 
	-Claims 55, 57-58, and 63 recite that the composition(s) of isolated ventricular cardiomyocytes is/are obtained through incubation of pluripotent stem cells in a differentiation/induction medium comprising growth factors such bone morphogenetic protein (BMP) or Activin A at specified concentrations and/or ratios of BMP/Activin A. However, the final product produced by such methods is a composition of ventricular cardiomyocytes that is indistinguishable from those found in nature. For example, ventricular cardiomyocytes found in nature were known to express genes such as Iroquois homeobox gene 4 (IRX4) and ventricular myosin-light chain 2 (MLC-2v) (Ng et al. 2010) like the differentiated ventricular cardiomyocytes described in the instant specification (Fig. 7I). As such, the product-by-process limitations do not impart any meaningful limitations on the final composition of ventricular cardiomyocytes.
	-Claim 2 recites that the composition of ventricular cardiomyocytes further comprises a pharmaceutically acceptable carrier. However, a pharmaceutically acceptable carrier could refer to biological serum, water, or other natural products or products of nature.
	-Claims 2, 58, and 63 recite that the composition of ventricular cardiomyocytes is used for treating heart failure, myocardial infarction, or for cardiac repair. This is an intended use of the product and does not impart any structural or meaningful limitations on the product itself.
	Together, the additional elements recited in the claims do not impart any meaningful limitations on the ventricular cardiomyocytes that integrate the judicial exception into a practical application.
With respect to step 2b of the analysis, 
	The addition of a pharmaceutically acceptable excipient does not amount to significantly more than the judicial exception as their use was well known in the art prior to the effective filing date of the claimed invention (see for example Atouf et al. 2016 and Legen et al. 2006). Additionally, neither the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 55, 57-58, and 63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karakikes et al. Stem Cells Transl Med. 2014;3(1):18-31 (Reference C4 of the IDS filed 07/10/2020, hereinafter referred to as Karakikes et al).
Regarding claims 1, 55, 57-58, and 63- Claim 1 is directed to a composition of ventricular cardiomyocytes. Similarly, claims 55, 57-58, and 63 are directed to a composition of isolated ventricular cardiomyocytes obtained by a specified process. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, see MPEP 2113. In the Fig. 7I of instant specification). Karakikes et al teaches a composition of ventricular cardiomyocytes that is structurally indistinguishable from those instantly claimed as discussed below.
	Karakikes et al teaches a method for the directed differentiation of human embryonic and induced pluripotent stem cells toward ventricular cardiomyocytes using a fully chemically defined, directed differentiation system (Abstract). Karakikes et al teaches that pluripotent stem cells were cultured in a medium comprising 10 ng/mL BMP4 and 25 ng/mL Activin A (i.e. mesoderm induction medium with a 0.4:1 ratio of BMP4:Activin A) (Page 19, Cell Culture and Cardiomyocyte differentiation; Small molecule-mediated directed differentiation of hESCs, paragraph 01; Molecular analysis of cardiomyocyte differentiation, paragraph 01). The cells were then cultured in basal differentiation medium followed by medium supplemented with IWR-1 (i.e. suitable medium to generate a population of cardiomyocytes enriched for ventricular cardiomyocytes) (Page 19, Cell Culture and Cardiomyocyte differentiation; Small molecule-mediated directed differentiation of hESCs, paragraph 01; pages 21-23, Molecular analysis of cardiomyocyte differentiation). During differentiation the hESCs transitioned through the following stages: mesoderm, primitive streak-like, cardiac mesoderm, cardiovascular progenitors, and terminally differentiated cardiomyocytes (Pages 21-23, Molecular analysis of cardiomyocyte differentiation; Fig. 1). They teach that greater than 90% of the terminally differentiated cells were cardiomyocytes (Cardiomyocyte differentiation efficiency, paragraph 03). Additionally, terminally differentiated cardiomyocytes demonstrated expression of the ventricular specific genes MLC2v and IRX4 (Molecular analysis of cardiomyocyte differentiation, paragraph 02; Fig. 1L and M). Electrophysiological characterization, paragraph 01; Fig. 4A and B). Therefore, the teachings of Karakikes et al are considered to meet the limitation of an enriched and isolated population of at least or about 90% ventricular cardiomyocytes devoid of pacemaker cells.
Regarding the limitation of wherein at least a portion of said population of cardiomyocytes generated is used to treat a subject in need of cardiac repair (claims 58 and 63), this is an intended use of the composition and does not serve to limit the structure of the composition itself. As the composition of ventricular cardiomyocytes taught by Karakikes et al is indistinguishable from that instantly claimed, they will be capable of the same intended use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Karakikes et al. Stem Cells Transl Med. 2014;3(1):18-31 (Reference C4 of the IDS filed 07/10/2020, hereinafter referred to as Karakikes et al) in view of Atouf. AAPS J. 2016 Jul;18(4):844-8 (hereinafter referred to as Atouf).
	
	Regarding claim 1- Karakikes et al teaches a method for the directed differentiation of human embryonic and induced pluripotent stem cells toward ventricular cardiomyocytes using a fully chemically defined, directed differentiation system (Abstract). Karakikes et al teaches that pluripotent stem cells were cultured in a medium comprising 10 ng/mL BMP4 and 25 ng/mL Activin A (i.e. mesoderm induction medium with a 0.4:1 ratio of BMP4:Activin A) (Page 19, Cell Culture and Cardiomyocyte differentiation; Small molecule-mediated directed differentiation of hESCs, paragraph 01; Molecular analysis of cardiomyocyte differentiation, paragraph 01). The cells were then cultured in basal differentiation medium followed by medium supplemented with IWR-1 (i.e. suitable medium to generate a population of cardiomyocytes enriched for ventricular cardiomyocytes) (Page 19, Cell Culture and Cardiomyocyte differentiation; Small molecule-mediated directed differentiation of hESCs, paragraph 01; pages 21-23, Molecular analysis of cardiomyocyte differentiation). During differentiation the hESCs transitioned through the following stages: mesoderm, primitive streak-like, cardiac mesoderm, cardiovascular progenitors, and terminally differentiated cardiomyocytes (Pages 21-23, Molecular analysis of cardiomyocyte differentiation; Fig. 1). They teach that greater than 90% of the terminally differentiated cells were cardiomyocytes (Cardiomyocyte differentiation efficiency, paragraph 03). Additionally, terminally differentiated cardiomyocytes demonstrated expression of the ventricular specific genes MLC2v and IRX4 (Molecular analysis of cardiomyocyte differentiation, paragraph 02; Fig. 1L and M). Furthermore, electrophysiological characterization of AP recordings from single cells Electrophysiological characterization, paragraph 01; Fig. 4A and B). Therefore, the teachings of Karakikes et al are considered to meet the limitation of an isolated population of at least or about 90% ventricular cardiomyocytes devoid of pacemaker cells.
Regarding claim 3-Regarding the recitation in the preamble that the composition of ventricular cardiomyocytes is for treating heart failure or myocardial infarction, this is an intended use of the composition and does not serve to limit the structure of the composition itself. As the composition of ventricular cardiomyocytes taught by Karakikes et al is indistinguishable from that instantly claimed, they will be capable of the same intended use.
However, Karakikes et al fails to teach wherein the composition of ventricular cardiomyocytes also comprises a pharmaceutically acceptable carrier (claim 3).
	Atouf teaches that cell-based therapy is the fastest growing segment of regenerative medicine that promises cures for diseases not treated by other small molecules or drugs (Abstract). Atouf teaches that, like other biologics, cell-based therapy formulations include a variety of excipients (buffers, salts, polymers, proteins, and preservatives) that are added to stabilize the cells or to provide physiological osmolarity (Introduction, paragraph 01). An example of an US approved cell-therapy and its’ inactive ingredients (i.e. pharmaceutical carriers) is Provenge®, which comprises a carrier with water, calcium chloride, potassium chloride, sodium chloride, and sodium lactate (Table 1; Quality components and requirements for novel formulations, page 845). Other carriers include water-soluble poloxamers that form a gel at higher temperatures and can be used as an alternative to solid scaffolds (Quality components and requirements for novel formulations, page 845).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the composition of ventricular cardiomyocytes taught by Karakikes et al to include a pharmaceutical carrier. One of ordinary skill in the art would have been 

Conclusion
Status of the claims
Claims 1, 3, 55, 57-58, and 63 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635